Exhibit 10.6

ROKU, Inc.
Stock Option Grant Notice
(2017 Equity Incentive Plan)

Roku, Inc. (the “Company”), pursuant to its 2017 Equity Incentive Plan (the
“Plan”), hereby grants to Optionholder an option to purchase the number of
shares of the Company’s Common Stock set forth below.  This option is subject to
all of the terms and conditions as set forth in this stock option grant notice
(this “Stock Option Grant Notice”), in the Option Agreement, the Plan and the
Notice of Exercise, all of which are attached hereto and incorporated herein in
their entirety.  Capitalized terms not explicitly defined herein but defined in
the Plan or the Option Agreement will have the same definitions as in the Plan
or the Option Agreement.  If there is any conflict between the terms herein and
the Plan, the terms of the Plan will control.

 

Optionholder:

%%FIRST_NAME%-% %%LAST_NAME%-%

Date of Grant:

%%OPTION_DATE,'Month DD, YYYY'%-%

Number of Shares Subject to Option:

%%TOTAL_SHARES_GRANTED,'999,999,999'%-%

Exercise Price (Per Share):

$%%OPTION_PRICE, '999,999,999'%%

Total Exercise Price:

$%%TOTAL_OPTION_PRICE,'999,999,999'%%

Expiration Date:

%%EXPIRE_DATE_PERIOD1,'Month DD, YYYY'%%

 

Type of Grant:Nonstatutory Stock Option

Exercise Schedule:Same as Vesting Schedule  

Vesting Schedule:

The Option is fully vested as of the Date of Grant.

Payment: By one or a combination of the following items (described in the
Agreement):

☐ By cash, check, bank draft, wire transfer or money order payable to the
Company

☐Pursuant to a Regulation T Program if the shares are publicly traded

☐By delivery of already-owned shares if the shares are publicly traded

 

☐

Subject to the Company’s consent at the time of exercise, by a “net exercise”
arrangement

 

Additional Terms/Acknowledgements:  Optionholder acknowledges receipt of, and
understands and agrees to all of the terms and conditions set forth in, this
Stock Option Grant Notice, the Option Agreement and the Plan.  Optionholder
acknowledges and agrees that this Stock Option Grant Notice and the Option
Agreement may not be modified, amended or revised except as provided in the
Plan. Optionholder further acknowledges that as of the Date of Grant, this Stock
Option Grant Notice, the Option Agreement, and the Plan set forth the entire
understanding between Optionholder and the Company regarding this option award
and supersede all prior oral and written agreements, promises and/or
representations on that subject with the exception of (i) options previously
granted and delivered to Optionholder, and (ii) the Recoupment Policy (as
defined in the Option Agreement) and any other compensation recovery policy that
is adopted by the Company or is otherwise required by applicable law.

By accepting this option, Optionholder consents to receive such documents by
electronic delivery and to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.



 

 

 



--------------------------------------------------------------------------------

 

In addition, by accepting this option, Optionholder acknowledges and agrees that
this option (and any compensation paid or shares issued under this option), as
well as all Incentive Compensation (as defined in the Recoupment Policy) and any
other cash, equity or equity-based incentive compensation that was previously
granted to or earned by Optionholder, are subject to recoupment in accordance
with The U.S. Dodd–Frank Wall Street Reform and Consumer Protection Act and any
implementing regulations thereunder, any clawback policy adopted by the Company
(including without limitation the Recoupment Policy to the extent Optionholder
is a Covered Individual (as defined in the Recoupment Policy)) and any
compensation recovery policy otherwise required by applicable law, as more fully
set forth in Section 16 of the Option Agreement.

 

Roku, Inc.

        

By:

Signature

Title:  SVP, Human Resources

Optionholder

        

 

By:

Signature

 

 

Attachments:  Option Agreement, 2017 Equity Incentive Plan, and Notice of
Exercise

 

2.

 

--------------------------------------------------------------------------------

Exhibit 10.6

Attachment I

Roku, Inc.

2017 Equity Incentive Plan

Option Agreement

(Nonstatutory Stock Option)

Pursuant to your Stock Option Grant Notice (“Stock Option Grant Notice”) and
this Option Agreement, Roku, Inc. (the “Company”) has granted you an option
under its 2017 Equity Incentive Plan (the “Plan”) to purchase the number of
shares of the Company’s Common Stock indicated in your Stock Option Grant Notice
at the exercise price indicated in your Stock Option Grant Notice.  The option
is granted to you effective as of the date of grant set forth in the Stock
Option Grant Notice (the “Date of Grant”).  If there is any conflict between the
terms in this Option Agreement and the Plan, the terms of the Plan will
control.  Capitalized terms not explicitly defined in this Option Agreement or
in the Stock Option Grant Notice but defined in the Plan will have the same
definitions as in the Plan.

The details of your option, in addition to those set forth in the Stock Option
Grant Notice and the Plan, are as follows:

1.Vesting.  Your option is fully vested as of the Date of Grant.

2.Number of Shares and Exercise Price.  The number of shares of Common Stock
subject to your option and your exercise price per share in your Stock Option
Grant Notice will be adjusted for Capitalization Adjustments.

3.Method of Payment.  You must pay the full amount of the exercise price for the
shares you wish to exercise.  You may pay the exercise price in cash or by
check, bank draft, wire transfer or money order payable to the Company or in any
other manner permitted by your Stock Option Grant Notice, which may include one
or more of the following:

(a)Provided that at the time of exercise the Common Stock is publicly traded,
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of Common Stock, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds.  This manner of payment is also known as a “broker-assisted exercise”,
“same day sale”, or “sell to cover,”

(b)Provided that at the time of exercise the Common Stock is publicly traded, by
delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and whose Fair Market Value is equal
to the aggregate exercise price on the date of exercise.  “Delivery” for these
purposes, in the sole discretion of the Company at the time you exercise your
option, will include delivery to the Company of your attestation of ownership of
such shares of Common Stock in a form approved by the Company.  You may not
exercise your option by delivery to the Company of Common Stock if doing so
would violate the provisions of any law, regulation or agreement restricting the
redemption of the Company’s stock.

4.Whole Shares.  You may exercise your option only for whole shares of Common
Stock.

5.Compliance.  In no event may you exercise your option unless the shares of
Common Stock issuable upon exercise are then registered under the Securities Act
or, if not registered, the Company has determined that your exercise and the
issuance of the shares would be exempt from the registration



 

 

 



--------------------------------------------------------------------------------

 

requirements of the Securities Act.  The exercise of your option also must
comply with all other applicable laws and regulations governing your option,
including any U.S. and non-U.S. state, federal and local laws, and you may not
exercise your option if the Company determines that such exercise would not be
in material compliance with such laws and regulations (including any
restrictions on exercise required for compliance with Treas. Reg.
1.401(k)-1(d)(3), if applicable).

6.Term.  You may not exercise your option before the Date of Grant or after the
expiration of the option’s term.  The term of your option expires upon the
earlier of the following:

(a)the Expiration Date indicated in your Stock Option Grant Notice; and

(b)the day before the tenth (10th) anniversary of the Date of Grant.

7.Exercise.

(a)You may exercise the vested portion of your option during its term by (i)
delivering a Notice of Exercise (in a form designated by the Company) or
completing such other documents and/or procedures designated by the Company for
exercise and (ii) paying the exercise price and any applicable Tax-Related Items
(as defined in Section 9 below) to the Company’s Secretary, stock plan
administrator, or such other person as the Company may designate, together with
such additional documents as the Company may then require.

(b)By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any Tax-Related Items.

8.Transferability.  Except as otherwise provided in this Section 8, your option
is not transferable, except by will or by the laws of descent and distribution,
and is exercisable during your life only by you.  

(a)Certain Trusts.  Upon receiving written permission from the Board or its duly
authorized designee, you may transfer your option to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable U.S. state law, or comparable non-U.S. laws) while the
option is held in the trust.  You and the trustee must enter into transfer and
other agreements required by the Company.  

(b)Domestic Relations Orders.  Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your option pursuant to the terms of a domestic relations order,
official marital settlement agreement or other divorce or separation instrument
as permitted by Treasury Regulation 1.421-1(b)(2), or comparable non-U.S. law,
that contains the information required by the Company to effectuate the
transfer.  You are encouraged to discuss the proposed terms of any division of
this option with the Company prior to finalizing the domestic relations order or
marital settlement agreement to help ensure the required information is
contained within the domestic relations order or marital settlement agreement.  

(c)Beneficiary Designation.  Upon receiving written permission from the Board or
its duly authorized designee, you may, by delivering written notice to the
Company, in a form approved by the Company and any broker designated by the
Company to handle option exercises, designate a third party who, on your death,
will thereafter be entitled to exercise this option and receive the Common Stock
or other consideration resulting from such exercise.  In the absence of such a
designation, your executor or

2.

 

--------------------------------------------------------------------------------

 

administrator of your estate or your legal heirs will be entitled to exercise
this option and receive, on behalf of your estate, the Common Stock or other
consideration resulting from such exercise.

9.Responsibility for Taxes.

(a)You acknowledge that, regardless of any action the Company or, if different,
your employer (the “Employer”) takes with respect to any or all income tax,
social insurance, payroll tax, fringe benefit tax, payment on account or other
tax related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”), the ultimate liability for all
Tax-Related Items is and remains your responsibility and may exceed the amount
actually withheld by the Company or the Employer, if any. You further
acknowledge that the Company and the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of your option, including, but not limited to, the grant, vesting or
exercise of your option, the subsequent sale of shares of Common Stock acquired
pursuant to such exercise and the issuance of any dividends; and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of your option to reduce or eliminate your liability for Tax-Related
Items or achieve any particular tax result.  You acknowledge and agree that you
will not make any claim against the Company, or any of its Officers, Directors,
Employees or Affiliates for Tax-Related Items arising from your option.  In
particular, you acknowledge that this option is exempt from Section 409A of the
Code only if the exercise price per share specified in the Grant Notice is at
least equal to the “fair market value” per share of the Common Stock on the Date
of Grant and there is no other impermissible deferral of compensation associated
with the option.  Further, if you are subject to Tax-Related Items in more than
one jurisdiction, you acknowledge that the Company and/or the Employer may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

(b)Prior to the relevant taxable or tax withholding event, as applicable, you
agree to make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items.  In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy their withholding obligations with regard to all Tax-Related Items by:
(i) withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer, (ii) withholding from the proceeds of the sale of
shares of Common Stock acquired at exercise of your option and sold either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf pursuant to this authorization without further consent); and/or
(iii) if this option is a Nonstatutory Stock Option, withholding a number of
shares of Common Stock that are otherwise deliverable to you upon exercise.  

(c)Depending on the withholding method, the Company or the Employer may withhold
or account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates, including maximum
applicable rates, in which case you may receive a refund of any over-withheld
amount in cash and will have no entitlement to the Common Stock equivalent.  If
the obligation for Tax-Related Items is satisfied by withholding a number of
shares of Common Stock, for tax purposes, you are deemed to have been issued the
full number of shares of Common Stock, notwithstanding that a number of the
shares of Common Stock is held back solely for the purpose of paying the
Tax-Related Items.

(d)You agree to pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described.  You acknowledge and agree that the Company may
refuse to honor the exercise and refuse to issue or deliver the shares of Common
Stock, or the proceeds of the sale of the shares of Common Stock, if you fail to
comply with your obligations in connection with the Tax-Related Items.  

3.

 

--------------------------------------------------------------------------------

 

10.Nature of Grant.  In accepting your option, you acknowledge, understand and
agree that:

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted under the Plan;

(b)the grant of this option is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of options
(whether on the same or different terms), or benefits in lieu of options, even
if options have been granted in the past;

(c)all decisions with respect to future options or other grants, if any, will be
at the sole discretion of the Company;

(d)you are voluntarily participating in the Plan;

(e)this option and the shares of Common Stock subject to this option, and the
income and value of same, are not intended to replace any pension rights or
compensation;

(f)the future value of the shares of Common Stock underlying the option is
unknown, indeterminable, and cannot be predicted with certainty;

(g)if the underlying shares of Common Stock do not increase in value, the option
will have no value;

(h)if you exercise the option and acquire shares of Common Stock, the value of
such shares of Common Stock may increase or decrease in value, even below the
exercise price

(i)no claim or entitlement to compensation or damages shall arise from
forfeiture of this option resulting from the termination of your Continuous
Service (for any reason whatsoever, whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where you are employed or
rendering services or the terms of your employment or service agreement, if
any), and in consideration of the grant of this option, you irrevocably agree
not to institute any claim against the Company or any Affiliate,

(j)unless otherwise provided in the Plan or by the Company in its discretion,
the option and the benefits evidenced by this Option Agreement do not create any
entitlement to have the option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of Common Stock;

(k)unless otherwise agreed with the Company, this option and any shares of
Common Stock acquired under the Plan, and the income and value of same, are not
granted as consideration for, or in connection with, the service you may provide
as a director of an Affiliate; and

(l)the following provisions apply only if you are employed or rendering services
outside the United States:  

(i)neither the Company, the Employer nor any other Affiliate shall be liable for
any foreign exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of the option or of any amounts due to
you pursuant to the exercise of the option or the subsequent sale of any shares
of Common Stock acquired upon exercise;

4.

 

--------------------------------------------------------------------------------

 

(ii)this option and the shares of Common Stock subject to this option, and the
income and value of same, are not part of normal or expected compensation for
any purpose, including, without limitation, calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments.

11.No Advice Regarding Grant.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Common Stock.  You are hereby advised to consult with your own personal tax,
legal and financial advisors regarding your participation in the Plan before
taking any action related to the Plan.

12.Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Option Agreement and any other grant materials by and
among, as applicable, Employer, the Company and any other Affiliate for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.

You understand that the Company and  the Employer may hold certain personal
information about you, including, but not limited to, your name, home address,
email address and telephone number, email address, date of birth, social
insurance, passport or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
options or any other entitlement to shares of stock awarded, canceled, vested,
unvested or outstanding in your favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.  

You understand that Data will be transferred to E*TRADE Financial Corporate
Services, Inc., or such other stock plan service provider as may be selected by
the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan (the “Designated
Broker”).  You understand that the recipients of Data may be located in the
United States or elsewhere, and that the recipient’s country (e.g., the United
States) may have different data privacy laws and protections than your
country.  You understand that if you reside outside the United States, you may
request a list with the names and addresses of any potential recipients of Data
by contacting your local human resources representative.  You authorize the
Company, the Designated Broker and any possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purposes of implementing, administering
and managing your participation in the Plan.  You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan.  You understand that if you reside outside the United
States, you may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing your local human resources representative.  Further, you understand
that you are providing the consents herein on a purely voluntary basis.  If you
do not consent, or if you later seek to revoke your consent, your employment
status or service with the Company or any Affiliate will not be affected; the
only consequence of refusing or withdrawing your consent is that the Company
would not be able to grant options or other equity awards to you or administer
or maintain such awards.  Therefore, you understand that refusing or withdrawing
your consent may affect your ability to participate in the Plan.  For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

5.

 

--------------------------------------------------------------------------------

 

13.Option not a Service Contract.  Your option is not an employment or service
contract, and nothing in your option will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the
Employer, or of the Employer to continue your employment.  In addition, nothing
in your option will obligate the Company or an Affiliate, their respective
stockholders, boards of directors, officers or employees to continue any
relationship that you might have as a Director or Consultant for the Company or
an Affiliate.  Finally, the grant of the option shall not be interpreted as
forming an employment or service contract with the Company.

14.Notices.  Any notices provided for in your option or the Plan will be given
in writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company.  The Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this option by electronic means or to request your consent to
participate in the Plan by electronic means.  By accepting this option, you
consent to receive such documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

15.Governing Plan Document.  Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan.  If there
is any conflict between the provisions of your option and those of the Plan, the
provisions of the Plan will control.  

16.Clawback Policy.  By accepting your option, you acknowledge and agree that
your option (and any compensation paid or shares issued under your option), as
well as all Incentive Compensation (as defined in the Recoupment Policy (as
defined below)) and any other cash, equity or equity-based incentive
compensation that was previously granted to or earned by you, are subject to
recoupment in accordance with The U.S. Dodd–Frank Wall Street Reform and
Consumer Protection Act and any implementing regulations thereunder, any
clawback policy adopted by the Company (including without limitation the Roku,
Inc. Policy for Recoupment of Incentive Compensation, as may be amended from
time to time, and any successor thereto (the “Recoupment Policy”) to the extent
you are a Covered Individual (as defined in the Recoupment Policy)), and any
compensation recovery policy otherwise required by applicable law. No recovery
of compensation under such a clawback policy (including without limitation the
Recoupment Policy, to the extent you are a Covered Individual) will be an event
giving rise to a right to voluntarily terminate employment upon a resignation
for “good reason,” or for a “constructive termination” or any similar term under
any plan of or agreement with the Company. Incentive Compensation includes your
option and any other cash, equity or equity-based incentive compensation that
was previously granted to or earned by you to the extent you are a Covered
Individual, except as expressly set forth in the Recoupment Policy.  If you are
a Covered Individual, you acknowledge receipt of the Recoupment Policy by
accepting your option.

17.Other Documents.  You hereby acknowledge receipt of and the right to receive
a document providing the information required by Rule 428(b)(1) promulgated
under the Securities Act, which includes the Plan prospectus.  In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.

18.Voting Rights.  You will not have voting or any other rights as a shareholder
of the Company with respect to the shares to be issued pursuant to this option
until such shares are issued to you.   Upon such issuance, you will obtain full
voting and other rights as a shareholder of the Company.  Nothing

6.

 

--------------------------------------------------------------------------------

 

contained in this option, and no action taken pursuant to its provisions, will
create or be construed to create a trust of any kind or a fiduciary relationship
between you and the Company or any other person.

19.Severability.  If all or any part of this Option Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Option
Agreement or the Plan not declared to be unlawful or invalid.  Any Section of
this Option Agreement (or part of such a Section) so declared to be unlawful or
invalid shall, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.

20.Insider Trading Restrictions/Market Abuse Laws.  You acknowledge  that you
may be subject to insider trading restrictions and/or market abuse laws in
applicable jurisdictions, including the United States and your country of
residence, which may affect your ability to acquire or sell the shares of Common
Stock or rights to the shares of Common Stock under the Plan during such times
as you are considered to have “inside information” regarding the Company (as
defined by the laws in your country).  Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy.  You acknowledge
that it is your responsibility to comply with any applicable restrictions, and
you are advised to speak to your personal advisor on this matter.

21.Foreign Assets/Account and Tax Reporting, Exchange Controls.  Your country
may have certain foreign asset, account and/or tax reporting requirements and
exchange controls which may affect your ability to acquire or hold shares of
Common Stock under the Plan or cash received from participating in the Plan
(including from any dividends received or sale proceeds arising from the sale of
shares of Common Stock) in a brokerage or bank account outside your
country.  You understand that you may be required to report such accounts,
assets or transactions to the tax or other authorities in your country.  You
also may be required to repatriate sale proceeds or other funds received as a
result of participation in the Plan to your country through a designated bank or
broker and/or within a certain time after receipt.  In addition, you may be
subject to tax payment and/or reporting obligations in connection with any
income realized under the Plan and/or from the sale of shares of Common
Stock.  You acknowledge that you are responsible for complying with all such
requirements, and that you should consult personal legal and tax advisors, as
applicable, to ensure compliance.

22.Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on your participation in the Plan, and on any shares of
Common Stock acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require you
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

23.Governing Law/Venue. The interpretation, performance and enforcement of this
Option Agreement will be governed by the law of the State of Delaware without
regard to that state’s conflicts of laws rules.  For purposes of any action,
lawsuit or other proceedings brought to enforce this Option Agreement, including
its Exhibit, relating to it, or arising from it, the parties hereby submit to
and consent to the sole and exclusive jurisdiction of the courts within Santa
Clara County, State of California, and no other courts, where this grant is made
and/or to be performed.

7.

 

--------------------------------------------------------------------------------

 

24.Miscellaneous.

(a)The rights and obligations of the Company under your option will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

(b)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your option.

(c)You acknowledge and agree that you have reviewed your option in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your option, and fully understand all provisions of your option.

(d)All obligations of the Company under the Plan and this Option Agreement will
be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

 

*

**

 

 

This Option Agreement will be deemed to be signed by you upon the signing by you
or otherwise by your acceptance of the Grant Notice to which it is attached.




8.

 

--------------------------------------------------------------------------------

 

Attachment II

2017 Equity Incentive Plan

 

9.

 

--------------------------------------------------------------------------------

Exhibit 10.6

Attachment III

NOTICE OF EXERCISE

Roku, Inc.

1155 Coleman Ave

San Jose, CA 95110

Date of Exercise: _______________

This constitutes notice to Roku, Inc. (the “Company”) under my stock option that
I elect to purchase the below number of shares of Common Stock of the Company
(the “Shares”) for the exercise price set forth below.

Stock option dated:

_______________

Number of Shares as
to which option is
exercised:

_______________

Certificates to be
issued in name of:

_______________

Total exercise price:

$______________

Cash payment delivered
herewith:

$______________

Regulation T Program (cashless exercise1):

$______________

Value of ________ Shares delivered herewith2:

$______________

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the Roku, Inc. 2017 Equity Incentive Plan, and
(ii) to provide for the payment by me to you (in the manner designated by you)
of your withholding obligation, if any, relating to this option.

Very truly yours,


Signature

 

Print Name

 

Address of Record:

 

1 

Shares must meet the public trading requirements set forth in the option
agreement.

2 

Shares must meet the public trading requirements set forth in the option
agreement.  Shares must be valued in accordance with the terms of the option
being exercised, and must be owned free and clear of any liens, claims,
encumbrances or security interests.  Certificates must be endorsed or
accompanied by an executed assignment separate from certificate.



 

 

 



--------------------------------------------------------------------------------

 

 

_______________________________________

_______________________________________

 

 

2.

 